

116 S2508 RS: Promoting American Energy Jobs Act of 2019
U.S. Senate
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 355116th CONGRESS1st SessionS. 2508IN THE SENATE OF THE UNITED STATESSeptember 18, 2019Mrs. Shaheen (for herself and Ms. McSally) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 17, 2019Reported by Ms. Murkowski, with an amendmentOmit the part struck through and insert the part printed in italicA BILLTo require the Secretary of Energy to establish a council to conduct a survey and analysis of the
			 employment figures and demographics in the energy, energy efficiency, and
			 motor vehicle sectors of the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Promoting American Energy Jobs Act of 2019.
		2.Survey, analysis, and report on employment and demographics in the energy, energy efficiency, and
			 motor vehicle sectors of the United
			 States
			(a)Energy Jobs Council
 (1)EstablishmentThe Secretary of Energy (referred to in this section as the Secretary) shall establish a council, to be known as the Energy Jobs Council (referred to in this section as the Council). (2)MembershipThe Council shall be comprised of—
 (A)to be appointed by the Secretary— (i)one or more representatives of the Energy Information Administration; and
 (ii)one or more representatives of a State energy office that are serving as members of the State Energy Advisory Board established by section 365(g) of the Energy Policy and Conservation Act (42 U.S.C. 6325(g));
 (B)to be appointed by the Secretary of Commerce— (i)one or more representatives of the Department of Commerce; and
 (ii)one or more representatives of the Bureau of the Census; (C)one or more representatives of the Bureau of Labor Statistics, to be appointed by the Secretary of Labor; and
 (D)one or more representatives of any other Federal agency the assistance of which is required to carry out this Act, as determined by the Secretary, to be appointed by the head of the applicable agency.
					(b)Survey and analysis
 (1)In generalThe Council shall— (A)conduct a survey of employers in the energy, energy efficiency, and motor vehicle sectors of the economy of the United States; and
 (B)perform an analysis of the employment figures and demographics in those sectors. (B)perform an analysis of the employment figures and demographics in those sectors, including the number of personnel in each sector who devote a substantial portion of working hours, as determined by the Secretary, to compliance matters.
 (2)MethodologyIn conducting the survey and analysis under paragraph (1), the Council shall employ a methodology that—
 (A)was approved in 2016 by the Office of Management and Budget for use in the document entitled OMB Control Number 1910–5179;
 (B)uses a representative, stratified sampling of businesses in the United States; and (C)is designed to elicit a comparable number of responses from businesses in each State and with the same North American Industry Classification System codes as were received for the 2016 and 2017 reports entitled U.S. Energy and Employment Report.
 (3)ConsultationIn conducting the survey and analysis under paragraph (1), the Council shall consult with key stakeholders, including—
 (A)as the Council determines to be appropriate, the heads of relevant Federal agencies and offices, including—
 (i)the Secretary of Commerce; (ii)the Secretary of Transportation;
 (iii)the Director of the Bureau of the Census; (iv)the Commissioner of the Bureau of Labor Statistics; and
 (v)the Administrator of the Environmental Protection Agency; (B)States;
 (C)the State Energy Advisory Board established by section 365(g) of the Energy Policy and Conservation Act (42 U.S.C. 6325(g)); and
 (D)energy industry trade associations. (c)Report (1)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall—
 (A)make publicly available on the website of the Department of Energy a report, to be entitled the U.S. Energy and Employment Report, describing the employment figures and demographics in the energy, energy efficiency, and motor vehicle sectors of the United States based on the survey and analysis conducted under subsection (b); and
 (B)subject to the requirements of the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note; Public Law 107–347), make the data collected by the Council publicly available on the website of the Department of Energy.
					(2)Contents
 (A)In generalThe report under paragraph (1) shall include employment figures and demographic data for— (i)the energy sector of the economy of the United States, including—
 (I)the electric power generation and fuels sector; and (II)the transmission, storage, and distribution sector;
 (ii)the energy efficiency sector of the economy of the United States; and (iii)the motor vehicle sector of the economy of the United States.
 (B)InclusionWith respect to each sector described in subparagraph (A), the report under paragraph (1) shall include employment figures and demographic data sorted by—
 (i)each technology, subtechnology, and fuel type of those sectors; and (ii)subject to the requirements of the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note; Public Law 107–347)—
 (I)each State; (II)each territory of the United States;
 (III)the District of Columbia; and (IV)each county (or equivalent jurisdiction) in the United States.December 17, 2019Reported with an amendment